Case 19-65790-pmb     Doc 26   Filed 12/18/19 Entered 12/18/19 13:29:57   Desc Main
                               Document     Page 1 of 5



            IN THE UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

In re:                         )
                               )              Chapter 13
James M. Jackson,              )
                               )              Case No. 19-65790-pmb
     Debtor.                   )
_______________________________)
                               )
Auto Money Title Pawn, LLC,    )
                               )
     Movant,                   )
                               )
v.                             )              CONTESTED MATTER
                               )
James M. Jackson,              )
                               )
     Respondent.               )
_______________________________)

                   AUTO MONEY TITLE PAWN, LLC’S
                    OBJECTION TO CONFIRMATION

         Auto Money Title Pawn, LLC (“Movant”) objects to confirmation of

Debtor James M. Jackson’s (“Debtor”) proposed Chapter 13 plan, as

modified, for the following reasons:

                                         1.

         Debtor filed a voluntary petition for relief pursuant to Chapter 13,

Title 11, United States Code on October 2, 2019 (“Petition Date”).
Case 19-65790-pmb   Doc 26   Filed 12/18/19 Entered 12/18/19 13:29:57   Desc Main
                             Document     Page 2 of 5



                                       2.

      Debtor executed a Pawn Transaction Ticket dated November 29,

2016 in the principal amount of $6,500.00 in which Debtor accepted a

loan from Movant.      Debtor secured said loan by granting a security

interest   in   a   2006     Land    Rover     Range    Rover     Sport,    VIN

SALSH23416A927872 (the “Collateral”), and pledged to repay Movant

according to the terms set forth therein. A true and complete copy of the

Pawn Transaction Ticket is attached as Exhibit A to the Motion to

Modify the Automatic Stay filed with this Court on December 6, 2019

(Doc. 21) and incorporated herein.

                                       3.

      Movant perfected its security interest in the Collateral as

evidenced by the Georgia Certificate of Title issued December 8, 2016,

which reflects Movant as the party with the “1st Lien or Security

Interest” in the Collateral. A true and complete copy of the Georgia

Certificate of Title is attached hereto as Exhibit B to the Motion to

Modify the Automatic Stay filed with this Court on December 6, 2019

(Doc. 21) and incorporated herein.




                                       -2-
Case 19-65790-pmb   Doc 26   Filed 12/18/19 Entered 12/18/19 13:29:57   Desc Main
                             Document     Page 3 of 5



                                       4.

      Movant acknowledges that the Debtor filed a proposed plan that

was subsequently modified (Doc. 2 & 17) in which Debtor states that he

intends to surrender the Collateral to Movant. As of this Objection,

Movant has not received possession of the Collateral from Debtor and

neither Debtor nor his counsel has responded to Movant’s requests for

the return of the Collateral. Indeed, during the 341 meeting Debtor

testified that he now intends to retain the Collateral (as recognized by

the Trustee’s Objections (Doc. 18), but has not filed a plan modification

stating such an intention or providing Movant with proposed terms

regarding his proposed treatment of Movant’s claim.

                                       5.

      Movant has no evidence that Debtor is maintaining insurance on

the Collateral.

      WHEREFORE, Movant Auto Money Title Pawn, LLC respectfully

requests that this Court to consider the above objections at the

confirmation hearing, deny confirmation of the Chapter 13 plan and for

such other and further relief that this Court deems just and proper.




                                       -3-
Case 19-65790-pmb   Doc 26   Filed 12/18/19 Entered 12/18/19 13:29:57   Desc Main
                             Document     Page 4 of 5



      Dated: December 18, 2019.

                                             BROWN LAW, LLC

                                     By:           /s/
                                             Heather D. Brown
                                             Georgia Bar No. 100169
                                             Attorneys for Movant
                                             Auto Money Title Pawn, LLC

138 Bulloch Avenue
Roswell, Georgia 30075
(404) 994-4300
heather@hdbrownlaw.com




                                       -4-
Case 19-65790-pmb    Doc 26   Filed 12/18/19 Entered 12/18/19 13:29:57   Desc Main
                              Document     Page 5 of 5



                      CERTIFICATE OF SERVICE

      This is to certify that I have on this day electronically filed the

foregoing   Auto      Money       Title     Pawn,     LLC’s     Objection      to

Confirmation using the Bankruptcy Court’s Electronic Case Filing

Program, which sends notice of this document and an accompanying

link to this document to the following parties who have appeared in this

case under the Bankruptcy Court’s Electronic Case Filing program:

S. Elizabeth Hall, Michelle Hart Ippoliti, Karen King, Kelsey Makever,

and Melissa Davey.

      I further certify that on this day I caused a copy of this same

document to be served via United States First Class Mail on the

following parties at the address shown for each:

James Marquye Jackson
1991 Acorn Lane
Dacula, Georgia 30019

      Dated: December 18, 2019.

                                          By:      /s/
                                                Heather D. Brown
                                                State Bar No. 100169
